UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 22, 2017 (February 22, 2017) RANGE RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-12209 34-1312571 (State or other jurisdiction ofincorporation) (CommissionFile Number) (IRS Employer Identification No.) 100 Throckmorton, Suite 1200
